FILED
                            NOT FOR PUBLICATION                               MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SATPAL SINGH CHAWLA; JASBIR                      No. 05-77410
KAUR; INDERPREY SINGH CHAWLA,
                                                 Agency Nos. A077-427-104
             Petitioners,                                    A077-427-105
                                                             A077-427-108
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 9, 2010
                            San Francisco, California

Before: O’SCANNLAIN, TROTT and PAEZ, Circuit Judges.

       Satpal Singh Chawla (“Chawla”), his wife Jasbir Kaur, and his son

Inderpreet Singh Chawla (collectively “Petitioners”) petition for review of the

Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen. Our

jurisdiction is controlled by 8 U.S.C. § 1252. We review the denial of a motion to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
reopen for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002). We deny in part and dismiss in part the petition for review.1

      Petitioners argue that an immigration judge violated their rights to due

process by failing to adequately inform them of their appeal rights. Because

Petitioners argued this issue to the BIA in their motion to reopen, their “due

process challenge” is properly characterized as a challenge to the BIA’s denial of

their motion to reopen.

      The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen because Petitioners failed to show that the evidence they submitted in

support of their motion to reopen was previously unavailable. See 8 C.F.R.

§ 1003.2(c)(1) (requiring that evidence in support of a motion to reopen be

material and previously unavailable).

      Petitioners also argue that they were denied due process because Chawla

was provided with a biased immigration judge and because of a faulty transcript.

Because Petitioners failed to raise these procedural due process challenges before

the BIA, they are not exhausted, and we lack jurisdiction to review them. See

      1
        In Chawla v. Holder, No. 05-74823, Petitioners petition for review of the
BIA’s decision affirming an immigration judge’s denial of Chawla’s applications
for asylum, withholding of removal, and Convention Against Torture relief. We
address that petition in a separate, published opinion filed concurrently with this
memorandum disposition.

                                          2
Barron v. Ashcroft, 358 F.3d 674, 676–78 (9th Cir. 2004) (holding that a due

process challenge must be exhausted when it involves a procedural error).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3